                 Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 1 of 18

                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT


                         TRANSMITTAL FORM TO DISTRICT COURT REGARDING
                                APPEALS AND RELATED DOCUMENTS



Debtor(s) Name: O.W. Bunker Holding North America Inc.,O.W. Bunker North America, Inc., and O.W. Bunker
USA Inc.
Bankruptcy Case No. 14−51720
Adversary Case Name:
Adversary Case No.
Previous Civil No. 19−1366(MPS)
Previous Miscellaneous No.
Transmittal Document No.: 1717

To the District Court:

Attached please find the following checked items:


  1.       Motion for Leave to Appeal (only)
       If indicated below, the Notice of Appeal is attached:
           Notice of Appeal attached

  2.     Notice of Appeal (only)

  3.     Related documents as indicated below:
         Designation of items designated by the Appellant
         Designation of items designated by the Appellee
         Cross Appeal
         Amended Appeal
         Original Court Exhibits, via mail or hand delivery (indicate how many)
         Transcripts
         Other

  4. Other applicable information:

   Filing Fee     Paid     Not Paid
   Appellant's name: NuStar Energy Services, Inc. and NuStar Terminals Marine Services, N.V.
   Appellant's attorney: Eric Henzy, Zeisler and Zeisler, P.C., 10 Middle Street, 15th Floor, Bridgeport, CT 06605,
Michael Parker, Norton Rose Fulbright, 111 W. Houston Street, Suite 1800, San Antonio, TX 78205
   Appellee's name: O.W. Bunker USA Inc. Liquidating Trust
   Appellee's attorney: Michael R. Enright and Patrick M. Birney, Robinson and Cole, LLP, 280 Trumbull Street,
Hartford, CT 06103, Natalie D. Ramsey and Davis Lee Wright, Robinson and Cole, LLP, 100 N. West Street, Suite
1200, Wilmington, DE 19801
   Additional Interested Parties:
              Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 2 of 18
By Regina Miltenberger                      Date: 9/18/19
  Deputy Clerk, U. S. Bankruptcy Court
               Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 3 of 18

                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT


           ACKNOWLEDGEMENT OF RECEIPT OF TRANSMITTAL BY DISTRICT COURT



Debtor(s) Name: O.W. Bunker Holding North America Inc.,O.W. Bunker North America, Inc., and O.W. Bunker
USA Inc.
Bankruptcy Case No.: 14−51720
Adversary Case No.:
Previous Civil No.: 19−1366(MPS)
Previous Miscellaneous No.:
Transmittal Document No.: 1717
Transmittal dated: 9/18/19

To the Bankruptcy Court:


The following number has been assigned:


                          3:19cv1366-MPS
   X Civil No. Assigned _____________________
     Miscellaneous No. Assigned _____________________
   X I hereby acknowledge receipt of the items indicated on the Transmittal sheet referenced above.

     I hereby return the original item(s) indicated on the Transmittal sheet referenced above.



     /s/Nick Fanelle
By ________________________________                                 9/18/2019
  Deputy Clerk, U. S. District Court                       Date: ______________________________
                                                                                           Page 1 of 15
             Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 4 of 18


           14-51720 Transmittal regarding Appeal and/or related documents (USDC)
           CTBECF_Courtmail to: Courtmail 09/18/2019 03:02 PM
           From: CTBECF_Courtmail@ctb.uscourts.gov
           To: Courtmail@ctb.uscourts.gov

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30-page limit do not apply.

                                       U.S. Bankruptcy Court

                                        District of Connecticut

Notice of Electronic Filing

The following transaction was received from Miltenberger, Regina S. entered on 9/18/2019 at 3:01 PM
EDT and filed on 9/18/2019
                   O.W. Bunker Holding North America Inc.,O.W. Bunker North America, Inc., and
Case Name:
                   O.W. Bunker USA Inc.
Case Number:       14-51720
Document
                   1717
Number:

Docket Text:
Transmittal of Notice of Cross-Appeal to U.S. District Court 19-1366(MPS) (RE:)[1712] Notice of
Cross-Appeal filed by NuStar Energy Services, Inc. and NuStar Terminal Marine Services, N.V.
(Miltenberger, Regina)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Cross Appeal to 1699.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1018027260 [Date=9/18/2019] [FileNumber=13543720-

0] [0baff04a9b949f4616d2867fbcb550de5e88ce218675ce610d50d792eebe29e976
8f186abded74d96efddf39e9e01ee0ccca659d22d77f729e8e411d3046afbb]]

14-51720 Notice will be electronically mailed to:

Joseph Badtke-Berkow on behalf of Interested Party ING Bank N.V.
joseph.badtke-berkow@allenovery.com

Kellianne Baranowsky on behalf of Creditor DeMenno/Kerdoon
kbaranowsky@gs-lawfirm.com, aevans@gs-lawfirm.com;cfisher@gs-lawfirm.com

Kellianne Baranowsky on behalf of Creditor Lunday-Thagard Company



file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                     9/18/2019
                                                                                 Page 2 of 15
             Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 5 of 18


kbaranowsky@gs-lawfirm.com, aevans@gs-lawfirm.com;cfisher@gs-lawfirm.com

Patrick M. Birney on behalf of Debtor O.W. Bunker Holding North America Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Debtor O.W. Bunker North America Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Debtor O.W. Bunker USA Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Caltex Australia Petroleum Pty Ltd
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Caltex Energy QLD
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Caltex Marine Products
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Chevron Marine Products LLC
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant O.W. Bunker North America Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant O.W. Bunker USA Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant OW Bunker Holding North America Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant OW Bunker North America Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant OW Bunker USA, Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Ow bunker & trading a/s
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Ow bunker a/s
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Pacific Energy South West Pacific ltd
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant South Pacific Oil Ltd.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Caltex Australia Petroleum Pty Ltd




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm           9/18/2019
                                                                                           Page 3 of 15
             Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 6 of 18


pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Caltex Energy QLD
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant Caltex Marine Products
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Defendant South Pacific Oil Ltd.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Interested Party O.W. Bunker USA Inc. Liquidating Trust
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Plaintiff Kelly Beaudin Stapleton, Liquidating Trustee of the O.W.
Bunker North America Inc. Liquidating Trust
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Plaintiff O.W. Bunker Holding North America Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Plaintiff O.W. Bunker North America Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Plaintiff O.W. Bunker USA Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Plaintiff O.W. Bunker USA, Inc.
pbirney@rc.com, ctrivigno@rc.com

Patrick M. Birney on behalf of Trustee Kelly Beaudin Stapleton, as Liquidating Trustee of the O.W.
Bunker USA Inc. Liquidating Trust
pbirney@rc.com, ctrivigno@rc.com

John F. Carberry on behalf of Plaintiff SHV Supply & Risk Management SAS
jcarberry@cl-law.com

Richard M. Coan on behalf of Creditor Atlantic Gulf Bunkering, Inc.
rcoan@coanlewendon.com

Richard M. Coan on behalf of Creditor Bomin Bunker Oil Corporation
rcoan@coanlewendon.com

Richard M. Coan on behalf of Creditor O'Rourke Marine Services, Inc.
rcoan@coanlewendon.com

Michael R. Enright on behalf of Consultant Alvarez & Marsal North America, LLC
menright@rc.com

Michael R. Enright on behalf of Counter-Claimant O.W. Bunker North America Inc.
menright@rc.com




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                     9/18/2019
                                                                                           Page 4 of 15
             Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 7 of 18



Michael R. Enright on behalf of Creditor Dolphin Marine Fuels, LLC
menright@rc.com

Michael R. Enright on behalf of Debtor O.W. Bunker Holding North America Inc.
menright@rc.com

Michael R. Enright on behalf of Debtor O.W. Bunker North America Inc.
menright@rc.com

Michael R. Enright on behalf of Debtor O.W. Bunker USA Inc.
menright@rc.com

Michael R. Enright on behalf of Defendant O.W. Bunker North America Inc.
menright@rc.com

Michael R. Enright on behalf of Defendant O.W. Bunker USA Inc.
menright@rc.com

Michael R. Enright on behalf of Defendant O.W. Bunker USA, Inc.
menright@rc.com

Michael R. Enright on behalf of Defendant OW Bunker Holding North America Inc.
menright@rc.com

Michael R. Enright on behalf of Defendant OW Bunker USA, Inc.
menright@rc.com

Michael R. Enright on behalf of Defendant OWB USA Liquidating Trustee
menright@rc.com

Michael R. Enright on behalf of Interested Party O.W. Bunker North America Inc. Liquidating Trust
menright@rc.com

Michael R. Enright on behalf of Plaintiff Kelly Beaudin Stapleton, Liquidating Trustee of the O.W.
Bunker North America Inc. Liquidating Trust
menright@rc.com

Michael R. Enright on behalf of Plaintiff O.W. Bunker Holding North America Inc.
menright@rc.com

Michael R. Enright on behalf of Plaintiff O.W. Bunker North America Inc.
menright@rc.com

Michael R. Enright on behalf of Plaintiff O.W. Bunker USA Inc.
menright@rc.com

Michael R. Enright on behalf of Plaintiff O.W. Bunker USA, Inc.
menright@rc.com

Michael R. Enright on behalf of Real Party In Intere O.W. Bunker North America Inc. Liquidating Trust




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                     9/18/2019
                                                                                          Page 5 of 15
             Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 8 of 18



menright@rc.com

Michael R. Enright on behalf of Trustee Kelly Beaudin Stapleton, as Liquidating Trustee of the O.W.
Bunker USA Inc. Liquidating Trust
menright@rc.com

Robert P. Franke on behalf of Creditor Martin Energy Services, LLC
Robert.franke@strasburger.com

Evan S. Goldstein on behalf of Creditor World Fuel Services, Inc.
egoldstein@uks.com

Evan S. Goldstein on behalf of Defendant World Fuel Services Inc.
egoldstein@uks.com

Steven M. Golub on behalf of Creditor Mieco Inc.
sgolub@golublaw.com

Michael Gossler on behalf of Creditor Harley Marine NY, Inc.
mgossler@mpba.com

Michael Gossler on behalf of Creditor Westoil Marine Services, Inc.
mgossler@mpba.com

Daniel J. Guyder on behalf of Interested Party ING Bank N.V.
daniel.guyder@allenovery.com

Laura R. Hall on behalf of Interested Party ING Bank N.V.
laura.hall@allenovery.com

Michael A. Harowski on behalf of Plaintiff NCL (Bahamas) Ltd. d/b/a Norwegian Cruise Lines
mharowski@frfirm.com, rricca@frfirm.com

Eric A. Henzy on behalf of Creditor NuStar Terminals Marine Services N.V.
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Eric A. Henzy on behalf of Creditor NuStar Energy Services, Inc.
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Eric A. Henzy on behalf of Creditor NuStar Supply & Trading LLC
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Eric A. Henzy on behalf of Creditor Nustar Supply & Trading LLC
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Eric A. Henzy on behalf of Creditor Valero Marketing and Supply Company
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Eric A. Henzy on behalf of Defendant NuStar Energy Services, Inc.
, kjoseph@zeislaw.com




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                    9/18/2019
                                                                                       Page 6 of 15
             Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 9 of 18



James H. Hohenstein on behalf of Interested Party Clearlake Shipping Pte Ltd.
jim.hohenstein@hklaw.com

Edward A. Keane on behalf of Creditor Onego Shipping and Chartering, B.V., as Charterer of the M/V
HC Nadja Maria
ekeane@mahoneykeane.com

Kaspar Kielland on behalf of Debtor O.W. Bunker Holding North America Inc.
kkielland@mmwr.com

John D. Kimball on behalf of Creditor NuStar Energy Services, Inc.
jkimball@blankrome.com

John D. Kimball on behalf of Creditor NuStar Supply & Trading LLC
jkimball@blankrome.com

John D. Kimball on behalf of Creditor Nustar Supply & Trading LLC
jkimball@blankrome.com

James D. Kleiner on behalf of Creditor Silversea Cruises Ltd.
jkleiner@hillbetts.com

James D. Kleiner on behalf of Plaintiff Silversea Cruises Ltd.
jkleiner@hillbetts.com

Robert A. Klyman on behalf of Creditor DeMenno/Kerdoon
rklyman@gibsondunn.com

Robert A. Klyman on behalf of Creditor Lunday-Thagard Company
rklyman@gibsondunn.com

Dyan M. Kozaczka on behalf of Plaintiff 1372 Tanker Corporation
dkozaczka@cohenandwolf.com

Dyan M. Kozaczka on behalf of Plaintiff OSG Ship Management, Inc.
dkozaczka@cohenandwolf.com

Gregory F. Lang on behalf of Creditor Committee The Official Committee Of Unsecured Creditors
gflang@hunton.com, candonian@hunton.com;ppartee@hunton.com;rrich2@hunton.com

Patrick F. Lennon on behalf of Defendant Integr8 Fuels Inc.
pfl@lmcplegal.com

Craig I. Lifland on behalf of Defendant ING Bank, N.V.
lifland@halloransage.com, costaj@halloransage.com

Craig I. Lifland on behalf of Interested Party ING Bank N.V.
lifland@halloransage.com, costaj@halloransage.com

Brian P. Maloney on behalf of Interested Party ING Bank N.V.




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                  9/18/2019
                                                                               Page 7 of 15
            Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 10 of 18


Maloney@sewkis.com

Vincent M. Marino on behalf of Plaintiff 1372 Tanker Corporation
vmarino@cohenandwolf.com

Vincent M. Marino on behalf of Plaintiff OSG Ship Management, Inc.
vmarino@cohenandwolf.com

Matthew A. Marion on behalf of Defendant Gemini Tankers LLC
mmarion@marionlawllc.com

Adam B. Marks on behalf of Defendant World Fuel Services Inc.
amarks@uks.com

Keith R. Martorana on behalf of Creditor DeMenno/Kerdoon
kmartorana@gibsondunn.com

Keith R. Martorana on behalf of Creditor Lunday-Thagard Company
kmartorana@gibsondunn.com

Kim L. McCabe on behalf of U.S. Trustee U. S. Trustee
kim.mccabe@usdoj.gov

Timothy D. Miltenberger on behalf of Creditor Atlantic Gulf Bunkering, Inc.
tmiltenberger@coanlewendon.com

Timothy D. Miltenberger on behalf of Creditor Bomin Bunker Oil Corporation
tmiltenberger@coanlewendon.com

Timothy D. Miltenberger on behalf of Creditor O'Rourke Marine Services, Inc.
tmiltenberger@coanlewendon.com

Melissa Zelen Neier on behalf of Creditor Chevron Marine Products LLC
mneier@ibolaw.com

Melissa Zelen Neier on behalf of Creditor Chevron Marine Products LLC
mneier@ibolaw.com

Melissa Zelen Neier on behalf of Defendant Chevron Marine Products LLC
mneier@ibolaw.com

Robert O'Connor on behalf of Debtor O.W. Bunker Holding North America Inc.
roconnor@mmwr.com

Robert O'Connor on behalf of Debtor O.W. Bunker North America Inc.
roconnor@mmwr.com

Robert O'Connor on behalf of Debtor O.W. Bunker USA Inc.
roconnor@mmwr.com

Robert O'Connor on behalf of Defendant O.W. Bunker USA Inc.




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm         9/18/2019
                                                                                         Page 8 of 15
            Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 11 of 18


roconnor@mmwr.com

Robert O'Connor on behalf of Defendant OW Bunker Holding North America Inc.
roconnor@mmwr.com

Robert O'Connor on behalf of Defendant OW Bunker North America Inc.
roconnor@mmwr.com

Robert O'Connor on behalf of Defendant OW Bunker USA, Inc.
roconnor@mmwr.com

Robert O'Connor on behalf of Defendant OWB USA Liquidating Trustee
roconnor@mmwr.com

Robert O'Connor on behalf of Plaintiff O.W. Bunker North America Inc.
roconnor@mmwr.com

Robert O'Connor on behalf of Plaintiff O.W. Bunker USA, Inc.
roconnor@mmwr.com

Michael M. Parker on behalf of Creditor NuStar Energy Services, Inc.
Michael.parker@nortonrosefulbright.com

Michael M. Parker on behalf of Creditor NuStar Energy Services, Inc.
Michael.parker@nortonrosefulbright.com

Michael M. Parker on behalf of Creditor NuStar Supply & Trading LLC
Michael.parker@nortonrosefulbright.com

Michael M. Parker on behalf of Creditor NuStar Supply & Trading LLC
Michael.parker@nortonrosefulbright.com

Michael M. Parker on behalf of Creditor NuStar Terminals Marine Services N.V.
Michael.parker@nortonrosefulbright.com

Peter S. Partee, Sr. on behalf of Attorney Hunton & Williams LLP
ppartee@huntonak.com

Peter S. Partee, Sr. on behalf of Consultant Gavin / Solmonese LLC
ppartee@huntonak.com

Peter S. Partee, Sr. on behalf of Creditor Committee The Official Committee Of Unsecured Creditors
ppartee@huntonak.com

Bruce G. Paulsen on behalf of Interested Party ING Bank N.V.
Paulsen@sewkis.com

Steven A. Peirce on behalf of Creditor NuStar Energy Services, Inc.
steve.peirce@nortonrosefulbright.com

Steven A. Peirce on behalf of Creditor NuStar Energy Services, Inc.




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                   9/18/2019
                                                                                          Page 9 of 15
            Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 12 of 18


steve.peirce@nortonrosefulbright.com

Steven A. Peirce on behalf of Creditor NuStar Supply & Trading LLC
steve.peirce@nortonrosefulbright.com

Steven A. Peirce on behalf of Creditor NuStar Supply & Trading LLC
steve.peirce@nortonrosefulbright.com

Steven A. Peirce on behalf of Creditor NuStar Terminals Marine Services N.V.
steve.peirce@nortonrosefulbright.com

Richard G. Placey on behalf of Debtor O.W. Bunker Holding North America Inc.
rplacey@mmwr.com

Richard G. Placey on behalf of Plaintiff O.W. Bunker Holding North America Inc.
rplacey@mmwr.com

Richard G. Placey on behalf of Plaintiff O.W. Bunker North America Inc.
rplacey@mmwr.com

Richard G. Placey on behalf of Plaintiff O.W. Bunker North America Inc.
rplacey@mmwr.com

Richard G. Placey on behalf of Plaintiff O.W. Bunker USA Inc.
rplacey@mmwr.com

Jacob Pylman on behalf of Plaintiff NCL (Bahamas) Ltd. d/b/a Norwegian Cruise Lines
Jacob.pylman@leclairryan.com

Natalie D. Ramsey on behalf of Debtor O.W. Bunker Holding North America Inc.
nramsey@mmwr.com

Natalie D. Ramsey on behalf of Plaintiff O.W. Bunker Holding North America Inc.
nramsey@mmwr.com

Natalie D. Ramsey on behalf of Plaintiff O.W. Bunker North America Inc.
nramsey@mmwr.com

Natalie D. Ramsey on behalf of Plaintiff O.W. Bunker USA Inc.
nramsey@mmwr.com

Robert A. Rich on behalf of Creditor Committee The Official Committee Of Unsecured Creditors
rrich2@huntonak.com

Robert A. Rich on behalf of Plaintiff Kelly Beaudin Stapleton, Liquidating Trustee of the O.W. Bunker
North America Inc. Liquidating Trust
rrich2@huntonak.com

Robert A. Rich on behalf of Plaintiff Kelly Beaudin Stapleton, Liquidating Trustee of the O.W. Bunker
USA Inc. Liquidating Trust
rrich2@huntonak.com




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                    9/18/2019
                                                                         Page 10 of 15
            Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 13 of 18



Antonio J. Rodriguez on behalf of Plaintiff NCL (Bahamas) Ltd. d/b/a Norwegian Cruise Lines
ajr@frfirm.com, mriess@frfirm.com

H. Jake Rodriguez on behalf of Plaintiff NCL (Bahamas) Ltd. d/b/a Norwegian Cruise Lines
Jake.Rodriguez@wilsonelser.com, Margaret.riess@wilsonelser.com

Scott D. Rosen on behalf of Defendant American Express International, Inc.
srosen@cb-shea.com, kseaman@cbshealaw.com

Arthur E. Rosenberg on behalf of Interested Party Clearlake Shipping Pte Ltd.
Arthur.rosenberg@hklaw.com

David W. Rubin on behalf of Creditor One Stamford Plaza Owner, LLC
drubin@dwr-law.com

Meghana D. Shah on behalf of Creditor Shell Trading Company
meghana.shah@sutherland.com

David M.S. Shaiken on behalf of Creditor Mieco Inc.
david@shipmanlawct.com

Jonathan M. Shapiro on behalf of Defendant Pacific Energy South West Pacific ltd
jshapiro@shapirolawofficesct.com

Jonathan M. Shapiro on behalf of Defendant South Pacific Oil Ltd.
jshapiro@shapirolawofficesct.com

J. Stephen Simms on behalf of Creditor Aegean Bunkering (USA) LLC
jssimms@simmsshowers.com, dmhnat@simmsshowers.com;mjmonopolis@simmsshowers.com

J. Stephen Simms on behalf of Creditor Atlantic Gulf Bunkering, Inc.
jssimms@simmsshowers.com, dmhnat@simmsshowers.com;mjmonopolis@simmsshowers.com

J. Stephen Simms on behalf of Creditor Bomin Bunker Oil Corporation
jssimms@simmsshowers.com, dmhnat@simmsshowers.com;mjmonopolis@simmsshowers.com

J. Stephen Simms on behalf of Creditor Dolphin Marine Fuels, LLC
jssimms@simmsshowers.com, dmhnat@simmsshowers.com;mjmonopolis@simmsshowers.com

J. Stephen Simms on behalf of Creditor O'Rourke Marine Services, Inc.
jssimms@simmsshowers.com, dmhnat@simmsshowers.com;mjmonopolis@simmsshowers.com

J. Stephen Simms on behalf of Creditor Pacrim Petroleum, Inc.
jssimms@simmsshowers.com, dmhnat@simmsshowers.com;mjmonopolis@simmsshowers.com

J. Stephen Simms on behalf of Plaintiff Aegean Bunkering (USA) LLC
jssimms@simmsshowers.com, dmhnat@simmsshowers.com;mjmonopolis@simmsshowers.com

J. Stephen Simms on behalf of Plaintiff Bomin Bunker Oil Corporation
jssimms@simmsshowers.com, dmhnat@simmsshowers.com;mjmonopolis@simmsshowers.com




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                   9/18/2019
                                                                         Page 11 of 15
            Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 14 of 18



Jeffrey M. Sklarz on behalf of Creditor Martin Energy Services, LLC
jsklarz@gs-lawfirm.com, aevans@gs-lawfirm.com;mbuckanavage@gs-lawfirm.com;lwarshavsky@gs-
lawfirm.com

Tara Lynn Trifon on behalf of Counter-Defendant Westoil Marine Services, Inc.
tara.trifon@lockelord.com, loumarie.sanchez@lockelord.com

Tara Lynn Trifon on behalf of Creditor Harley Marine NY, Inc.
tara.trifon@lockelord.com, loumarie.sanchez@lockelord.com

Tara Lynn Trifon on behalf of Creditor Westoil Marine Services, Inc.
tara.trifon@lockelord.com, loumarie.sanchez@lockelord.com

Tara Lynn Trifon on behalf of Plaintiff Westoil Marine Services, Inc.
tara.trifon@lockelord.com, loumarie.sanchez@lockelord.com

U. S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV

Gilbert B. Weisman on behalf of Creditor American Express Travel Related Services Company Inc
notices@becket-lee.com

Gilbert B. Weisman on behalf of Creditor American Express Travel Related Services Company, Inc.
notices@becket-lee.com

Shannon B. Wolf on behalf of Creditor Vopak Terminal Los Angeles Inc.
trey.wood@bracewell.com, mary.kearney@bracewell.com

William A. Wood, III on behalf of Creditor Vopack Terminal Los Angeles Inc.
trey.wood@bracewelllaw.com

Davis Lee Wright on behalf of Debtor O.W. Bunker Holding North America Inc.
dwright@rc.com

Davis Lee Wright on behalf of Debtor O.W. Bunker North America Inc.
dwright@rc.com

Davis Lee Wright on behalf of Debtor O.W. Bunker USA Inc.
dwright@rc.com

Davis Lee Wright on behalf of Defendant O.W. Bunker USA Inc.
dwright@rc.com

Davis Lee Wright on behalf of Defendant OWB USA Liquidating Trustee
dwright@rc.com

Davis Lee Wright on behalf of Interested Party O.W. Bunker North America Inc. Liquidating Trust
dwright@rc.com

Davis Lee Wright on behalf of Interested Party O.W. Bunker USA Inc. Liquidating Trust




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                  9/18/2019
                                                                         Page 12 of 15
            Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 15 of 18


dwright@rc.com

Davis Lee Wright on behalf of Plaintiff O.W. Bunker Holding North America Inc.
dwright@rc.com

Davis Lee Wright on behalf of Plaintiff O.W. Bunker North America Inc.
dwright@rc.com

Davis Lee Wright on behalf of Plaintiff O.W. Bunker USA Inc.
dwright@rc.com

Davis Lee Wright on behalf of Plaintiff O.W. Bunker USA, Inc.
dwright@rc.com

Davis Lee Wright on behalf of Trustee Kelly Beaudin Stapleton, as Liquidating Trustee of the O.W.
Bunker USA Inc. Liquidating Trust
dwright@rc.com

David B. Zabel on behalf of Defendant Hudson Shipping Lines Inc.
dzabel@cohenandwolf.com

David B. Zabel on behalf of Interested Party Clearlake Shipping Pte Ltd.
dzabel@cohenandwolf.com

David B. Zabel on behalf of Plaintiff 1372 Tanker Corporation
dzabel@cohenandwolf.com

David B. Zabel on behalf of Plaintiff OSG Ship Management, Inc.
dzabel@cohenandwolf.com

14-51720 Notice will not be electronically mailed to:

David L. Barrack on behalf of Creditor NuStar Energy Services, Inc.
Wilk Auslander LLP
1515 Broadway
43rd Floor
New York, Ne 10016

David L. Barrack on behalf of Creditor NuStar Supply & Trading LLC
Wilk Auslander LLP
1515 Broadway
43rd Floor
New York, Ne 10016

David L. Barrack on behalf of Creditor NuStar Terminals Marine Services N.V.
Wilk Auslander LLP
1515 Broadway
43rd Floor
New York, Ne 10016

Rene Broman




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                   9/18/2019
                                                                           Page 13 of 15
              Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 16 of 18


,

CT Corporation System
One Corporate Center
Floor 11
Hartford, CT 06103

Jennifer A. Christian on behalf of Creditor Chevron Marine Products LLC
Thompson & Knight, LLP
900 Third Avenue
20th Floor
New York, NY 10022

Matthew Ciarleglio on behalf of Defendant Hudson Shipping Lines Inc.
Cohen and Wolf PC
657 Orange Center Road
Orange, CT 06477

Holley L. Claiborn on behalf of U.S. Trustee U. S. Trustee
Office of The United States Trustee
The Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510

Claims Recovery Group LLC
92 Union Avenue
Cresskill, NJ 07626

Francis G. Conrad
,

Lars Forsberg on behalf of Creditor SHV Gas Supply & Risk Management SAS
Reed Smith LLP
599 Lexington Avenue
New York, NY 10022

Eric A. Henzy on behalf of Creditor NuStar Terminals Marine Services N.V.
Reid and Riege, P.C.
One Financial Plaza
Hartford, CT 06103

Rene Jensen
,

Andrew Kamensky on behalf of Plaintiff Kelly Beaudin Stapleton, Liquidating Trustee of the O.W.
Bunker North America Inc. Liquidating Trust
Hunton Andrews Kurth LLP
200 Park Avenue
New York, NY 10166

Andrew Kamensky on behalf of Plaintiff Kelly Beaudin Stapleton, Liquidating Trustee of the O.W.




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                  9/18/2019
                                                                         Page 14 of 15
            Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 17 of 18


Bunker USA Inc. Liquidating Trust
Hunton Andrews Kurth LLP
200 Park Avenue
New York, NY 10166

Kelly Beaudin Stapleton, as Liquidating Trustee of the O.W. Bunker USA Inc. Liquidating Trust
,

John W. Kibler on behalf of Interested Party ING Bank N.V.
Allen & Overy LLP
1221 Avenue of the Americas
New York, NY 10020

Eleni G. Koutroumanis on behalf of Defendant Pacific Energy South West Pacific ltd
Shapiro Law Offices, LLC
58 Noble Ave.
Milford, CT 06460

Eleni G. Koutroumanis on behalf of Defendant South Pacific Oil Ltd.
Shapiro Law Offices, LLC
58 Noble Ave.
Milford, CT 06460

Ilan Markus on behalf of Plaintiff NCL (Bahamas) Ltd. d/b/a Norwegian Cruise Lines
LeClairRyan A Professional Corporation
555 Long Warf Drive
8th Floor
New Haven, CT 06511

Joseph O'Neil, Jr. on behalf of Debtor O.W. Bunker Holding North America Inc.
Montgomery, McCracken, Walker & Rhoads,
123 South Broad Street
Philadelphia, PA 19109

Andrea J. Pincus on behalf of Creditor SHV Gas Supply & Risk Management SAS
Reed Smith LLP
599 Lexington Avenue
New York, NY 10022

Primeshares
261 Fifth Avenue, 22nd Floor
Attention: RVS
New York, NY 10016

Tesoro Marketing & Supply Co.
,

Vopak Terminal Los Angeles Inc.
,

Meir Weinberg




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm                  9/18/2019
                                                                        Page 15 of 15
           Case 3:19-cv-01366-MPS Document 6 Filed 09/18/19 Page 18 of 18


Ropes & Gray, LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199




file:///Z:/Users/Nickfanelle/AppData/Local/Temp/notes2AE786/~web9882.htm    9/18/2019
